 

PLACEMENT AGENCY AGREEMENT

 

between

 

GREENPRO CAPITAL CORP.

 

(a Nevada Corporation)

 

and

 

NETWORK 1 FINANCIAL SECURITIES, INC.

 

as Placement Agent

 

 

 

 

GREENPRO CAPITAL CORP.

Minimum Offering: $3,000,000

Maximum Offering: $15,000,000

($6.00 per share)

PLACEMENT AGENCY AGREEMENT

 

May 31, 2018

 

Network 1 Financial Securities, Inc.

2 Bridge Avenue, Penthouse

Red Bank, NJ 07701

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Greenpro
Capital Corp., a Nevada corporation (collectively with its subsidiaries and
affiliates, including, without limitation, all entities disclosed or described
in the Registration Statement (as hereinafter defined) as being subsidiaries or
affiliates of the Company, the “Company”) and Network 1 Financial Securities,
Inc. (the “Placement Agent”) pursuant to which the Placement Agent shall serve
as the Placement Agent (the “Services”) for the Company, on a reasonable “best
efforts” basis, in connection with the proposed offer (the “Offering”) by the
Company of its Securities (as defined in Section 3 of this Agreement).

 

The Placement Agent will act on a reasonable “best efforts” basis with a minimum
offering amount of 500,000 Shares (the aggregate proceeds from the amount of the
500,000 Shares is referred to as the “Minimum Amount”) and a maximum offering
amount of 2,500,000 Shares at a purchase price of $6.00 per Share (the aggregate
proceeds from the amount of 2,500,000 Shares is referred to as the “Maximum
Amount”), and the Company agrees and acknowledges that there is no guarantee of
the successful placement of the Shares, or any portion thereof, in the
prospective Offering. No Closing (as defined in Section 2.1 of this agreement)
will occur unless the Minimum Amount has been subscribed.

 

1. Appointment of Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
Placement Agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-1 (File
No. 333-219625), and the Placement Agent agrees to act as the Company’s
exclusive Placement Agent. Pursuant to this appointment, the Placement Agent
will solicit offers for the purchase of or attempt to place all or part of the
Securities of the Company in the proposed Offering. Until the final closing or
earlier upon termination of this Agreement pursuant to Section 5 hereof, the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase the Securities other than through the
Placement Agent. The Company acknowledges that the Placement Agent will act as
agent of the Company and use their reasonable “best efforts” to solicit offers
to purchase the Securities from the Company on the terms, and subject to the
conditions, set forth in the Prospectus (as defined below). The Placement Agent
shall use commercially reasonable efforts to assist the Company in obtaining
performance by each Purchaser whose offer to purchase Securities has been
solicited by the Placement Agent, but the Placement Agent shall not, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will the
Placement Agent be obligated to underwrite or purchase any Securities for its
own account and, in soliciting purchases of the Securities, the Placement Agent
shall act solely as an agent of the Company. The Services provided pursuant to
this Agreement shall be on an “agency” basis and not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent may retain other brokers or dealers to act as sub-agent on their behalf in
connection with the Offering and may pay any sub-agent a solicitation fee with
respect to any Securities placed by it.

 

 

 

 

2. Fees; Expenses; Other Arrangements.

 

2.1. Placement Agent’s Fee. As compensation for services rendered, the Company
shall pay to the Placement Agent in cash by wire transfer in immediately
available funds to an account or accounts designated by the Placement Agent an
amount equal to 5% of the aggregate gross proceeds received by the Company from
the sale of the Securities at each closing (each a “Closing” and each date on
which a Closing occurs, the “Closing Date”); a non-accountable expense allowance
equal to 1.5% of the gross proceeds received by the Company from the sale of the
Securities; and the Company shall issue to the Placement Agent or its designees
at the Closing five-year warrants to purchase a number of shares equal to an
aggregate of 10% of the aggregate number of shares sold in this Offering at an
exercise price of $7.20 (the “Placement Agent’s Warrants” and together with the
shares of Common Stock (as defined below) underlying such warrants, the
“Placement Agent Securities”).



 

2.2. Offering Expenses. The Company hereby agrees to pay on the Closing Date all
expenses incident to the preparation of, and performance of the obligations of,
the Company under this Agreement including, but not limited to: (a) all filing
fees relating to the registration of the shares to be sold in the Offering with
the Commission; (b) all COBRADesk filing fees associated with the review of the
Offering by FINRA; (c) all fees and expenses relating to the listing of such
shares on the Nasdaq and such other stock exchanges as the Company and the
Placement Agent together determine; (d) all fees, expenses and disbursements
relating to the registration, qualification or exemption of such Shares under
the securities laws of such states and foreign jurisdictions as the Placement
Agent may reasonably designate, if applicable; (e) the costs of all mailing and
printing of the offering documents, Registration Statements, Prospectuses and
all amendments, supplements and exhibits thereto and as many preliminary and
final Prospectuses as the Placement Agent may reasonably deem necessary, (f) the
costs of preparing, authenticating, issuing, printing and delivering
certificates representing the Shares; (g) fees and expenses of the Depositary
for the Shares; (h) stock transfer and/or stamp taxes, if any, payable upon the
transfer of securities from the Company to the Placement Agent; (i) the fees and
expenses of the Company’s accountants; (j) the fees and expenses of the
Company’s legal counsel and other agents; (k) the costs associated with
post-Closing advertising of the Offering in the national editions of the Wall
Street Journal and New York Times except that that Company shall only reimburse
the Placement Agent for the costs of this subsection (l) if the Company gives
its prior written consent to such advertisements; and (m) actual “road show”
expenses for the Offering incurred by the Company. The Placement Agent may also
deduct from the net proceeds of the Offering payable to the Company on the
Closing Date the expenses set forth herein to be paid by the Company to the
Placement Agent. Such expenses shall include reimbursement of up to $100,000 of
the Placement Agent’s actual expenses including but not limited to (a)
reasonable travel and out-of-pocket expense in connection with the Offering; (b)
reasonable fees and expenses of legal counsel incurred by the Placement Agent in
connection with the Offering; (c) the cost of due diligence meetings not
exceeding $10,000 in the aggregate; and (d) preparation of printed documents for
closing and deal mementos with costs not exceeding US$3,000. Any remaining costs
and expenses of the Placement Agent shall be borne by the Placement Agent. The
Placement Agent acknowledges that $70,000 of this allowance has been paid by the
Company and shall be deducted from the accountable expense allowance payable
pursuant to this Section 2.2.1.

 

3. Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall be a minimum of 500,000 Shares and a maximum offering amount of
2,500,000 Shares (the “Common Stock” or “Shares”). The Shares to be offered in
the Offering shall be referred to as the “Securities”. The purchase price for
one Share shall be $6.00 (the “Share Purchase Price”). If the Company shall
default in its obligations to deliver Securities to a Purchaser whose offer it
has accepted and who has tendered payment, the Company shall indemnify and hold
the Placement Agent harmless against any loss, claim, damage or expense arising
from or as a result of such default by the Company under this Agreement.

 

 

 

 

4. Delivery and Payment; Closing.

 

Settlement of the Securities purchased by an Investor shall be made by 5:00 p.m.
Eastern time, on the Closing Date by wire transfer in federal (same day) funds,
payable to the order of the Company after delivery of the certificates (in form
and substance satisfactory to the Placement Agent) or via electronic delivery.
On the Closing Date, the Common Stock to which the Closing relates shall be
delivered via The Depository Trust Company Deposit or Withdrawal at Custodian
(DWAC) system for the accounts of the Placement Agent or as otherwise designated
by the Placement Agent. The Securities shall be registered in such name or names
and in such authorized denominations as the Placement Agent may request in
writing at least one Business Day prior to the Closing Date. The term “Business
Day” means any day other than a Saturday, a Sunday or a legal holiday or a day
on which banking institutions are authorized or obligated by law to close in New
York, New York.

 

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, each
Closing shall take place at the offices of Mei & Mark LLP, 818 18th Street NW,
Suite 410, Washington, DC 20006. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Mei & Mark
LLP, 818 18th Street, NW, Suite 410, Washington, DC 20006 on the Closing Date.
All actions taken at a Closing shall be deemed to have occurred simultaneously.

 

5. Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
Eastern time on June 30, 2018, unless extended by mutual agreement of the
Company and the Placement Agent. Notwithstanding anything to the contrary
contained herein, any provision in this Agreement concerning or relating to
confidentiality, indemnification, contribution, advancement, the Company’s
representations and warranties and the Company’s obligations to pay fees and
reimburse expenses will survive any expiration or termination of this Agreement.
If any condition specified in Section 8 is not satisfied when and as required to
be satisfied, this Agreement may be terminated by the Placement Agent by notice
to the Company at any time on or prior to a Closing Date, which termination
shall be without liability on the part of any party to any other party, except
that those portions of this Agreement specified in Section 19 shall at all times
be effective and shall survive such termination. Notwithstanding anything to the
contrary in this Agreement, in the event that this Agreement shall not be
carried out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Placement Agent its actual and accountable out-of-pocket expenses
as provided for in Section 2.2. above and upon demand the Company shall pay the
full amount thereof to the Placement Agent.

 

6. Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agent, associated persons
and any individual or entity “controlling,” “controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7. Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company represents, warrants and
covenants to the Placement Agent, other than as disclosed in any of its filings
with the Securities and Exchange Commission (the “Commission”), that:

 

 

 

 

7.1 Registration Matters.

 

7.1.1. The Company has filed with the Commission a registration statement on
Form S-1 (File No. 333-219625) including a related prospectus for the
registration of the Common Stock and the Placement Agent Securities under the
Securities Act, and the rules and regulations thereunder (the “Securities Act
Regulations”) and a post-effective amendment to the registration statement. The
registration statement and the post-effective amendment to the registration
statement have been declared effective under the Securities Act by the
Commission. The “Registration Statement,” as of any time, means such
registration statement as amended by any post-effective amendments thereto at
such time, including the exhibits and any schedules thereto at such time, the
documents incorporated or deemed to be incorporated by reference therein at such
time under the Securities Act and the documents otherwise deemed to be a part
thereof as of such time pursuant to Rule 430A (“Rule 430A”) or Rule 430B under
the Securities Act Regulations (“Rule 430B”); provided, however, that the
“Registration Statement” without reference to a time means such registration
statement as amended by any post-effective amendments thereto as of the time of
the first contract of sale for the Securities, which time shall be considered
the “new effective date” of such registration statement with respect to the
Securities within the meaning of paragraph (f)(2) of Rule 430B, including the
exhibits and schedules thereto as of such time, the documents incorporated or
deemed incorporated by reference therein at such time pursuant the Securities
Act and the documents otherwise deemed to be a part thereof as of such time
pursuant to the Rule 430A or Rule 430B. Any registration statement filed
pursuant to Rule 462(b) of the Securities Act Regulations is hereinafter called
the “Rule 462(b) Registration Statement,” and after such filing the term
“Registration Statement” shall include the Rule 462(b) Registration Statement.
The prospectus set forth in the Registration Statement in the form first used to
confirm sales of the Securities (or in the form first made available to the
Placement Agent by the Company to meet requests of purchasers pursuant to Rule
173 under the Securities Act), is hereinafter referred to, collectively, as the
“Prospectus,” and the term “Preliminary Prospectus” means the preliminary form
of the Prospectus dated April 30, 2018.

 

7.1.2. All references in this Agreement to financial statements and schedules
and other information which is “contained,” “included” or “stated” (or other
references of like import) in the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to include all such financial
statements and schedules and other information set forth in or, if applicable,
incorporated or deemed incorporated by reference in the Registration Statement,
such Preliminary Prospectus or the Prospectus, as the case may be, prior to the
execution and delivery of this Agreement; and all references in this Agreement
to amendments or supplements to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to include the filing of any
document under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”), incorporated or deemed to be incorporated by reference in the
Registration Statement, such Preliminary Prospectus or the Prospectus, as the
case may be, at or after the execution and delivery of this Agreement.

 

7.1.3. The term “Disclosure Package” means (i) the Prospectus, as most recently
amended or supplemented immediately prior to the Initial Sale Time (as defined
herein), (ii) the Issuer Free Writing Prospectuses (as defined below), if any,
identified in Exhibit B hereto, and (iii) any other Free Writing Prospectus (as
defined below) that the parties hereto shall hereafter expressly agree to treat
as part of the Disclosure Package.

 

7.1.4. The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations. The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

7.1.5. Any Preliminary Prospectus when filed with the Commission, and the
Registration Statement as of each effective date and as of the date hereof,
complied or will comply, and the Prospectus and any further amendments or
supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus will, when they become effective or are filed with the Commission, as
the case may be, comply, in all material respects, with the requirements of the
Securities Act and the Securities Act Regulations; and, if applicable, the
documents incorporated by reference in the Registration Statement, any
Preliminary Prospectus or the Prospectus complied, and any further documents so
incorporated will comply, when filed with the Commission, in all material
respects to the requirements of the Exchange Act and Exchange Act Regulations.

 

7.1.6. The issuance by the Company of the Securities and Placement Agent
Securities has been registered under the Securities Act. The Securities and
Placement Agent Securities will be issued pursuant to the Registration Statement
and each of the Securities and Placement Agent Securities will be freely
transferable and freely tradable by each of the Investors or the Placement
Agent, as applicable, without restriction, unless otherwise restricted by
applicable law or regulation.

 

 

 

 

7.2 Stock Exchange Listing. The Shares have been approved for listing on Nasdaq
Capital Market (the “Exchange”) and the Company has taken no action designed to,
or likely to have the effect of, delisting the shares of Common Stock from the
Exchange, nor has the Company received any notification that the Exchange is
contemplating terminating such listing.

 

7.3 No Stop Orders, etc. Neither the Commission nor, to the Company’s knowledge,
any state regulatory authority has issued any order preventing or suspending the
use of the Registration Statement, any Preliminary Prospectus or the Prospectus
or has instituted or, to the Company’s knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

 

7.4 Subsidiaries. The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries
(collectively, the “Subsidiaries” and each a “Subsidiary”) and the variable
interest entity (the “VIE”) listed on Exhibit 21.1 to the Registration
Statement. The Subsidiaries and the VIE are herein collectively called the
“Group Entities” and each of them is herein called a “Group Entity.” Each Group
Entity has been duly organized and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its incorporation, has corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement, the Disclosure Package and
the Prospectus and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Change (as
hereinafter defined); except as otherwise disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, all of the issued and
outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through the Subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; except as otherwise
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, all of the issued and outstanding capital stock of each VIE has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by Loke Che Chan, Gilbert and Lee Chong Kuang directly or through the
VIEs, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity; none of the outstanding shares of capital stock of
any Group Entity was issued in violation of the preemptive or similar rights of
any security holder of such Group Entity. The constitutive documents of each of
the Group Entities comply with the requirements of applicable law in their
respective jurisdictions of incorporation and are in full force and effect.
Unless otherwise set forth, all references in this Section 7 to the “Company”
shall include references to all of the Company’s Subsidiaries and VIEs.

 

7.5 Disclosures in Registration Statement.

 

7.5.1 Compliance with Securities Act and 10b-5 Representation

 

(i) Each of the Registration Statement and any post-effective amendment thereto,
at the time it became effective, complied in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus and the Prospectus, at the time each was filed with the
Commission, complied in all material respects with the requirements of the
Securities Act and the Securities Act Regulations. The Preliminary Prospectus
delivered to the Placement Agent for use in connection with this Offering and
the Prospectus was or will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

(ii) Neither the Registration Statement nor any amendment thereto, at its
effective time, as of 4:30 p.m. (Eastern time) on the date of this Agreement
(the “Initial Sale Time”),and at the Closing Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Placement Agent by the Placement Agent expressly for
use in the Registration Statement or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Placement Agent consists solely of the following disclosure
contained in the following paragraphs in the “Plan of Distribution” section of
the Prospectus: (i) the name of the Placement Agent, and (ii) the information
under the subsection “Fees and Expenses” (the “Placement Agent’s Information”)

 

 

 

 

(iii) The Disclosure Package, as of the Initial Sale Time and at the Closing
Date, did not, does not and will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus does not conflict with the
information contained in the Registration Statement, any Preliminary Prospectus,
or the Prospectus, and each such Issuer Free Writing Prospectus, as supplemented
by and taken together with the Preliminary Prospectus as of the Initial Sale
Time, did not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(iv) Neither the Prospectus nor any amendment or supplement thereto, as of its
issue date, at the time of any filing with the Commission pursuant to Rule
424(b), at the Closing Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to the Placement Agent’s
Information.

 

7.5.2 Disclosure Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company’s knowledge, any other
party is in default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company’s
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

7.5.3 Prior Securities Transactions. Since the beginning of the period covered
by the financial statement included in the Registration Statement, no securities
of the Company have been sold by the Company or by or on behalf of, or for the
benefit of, any person or persons controlling, controlled by or under common
control with the Company, except as disclosed in the Registration Statement, the
Disclosure Package and the Preliminary Prospectus.

 

7.5.4 Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company’s business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, which are not so disclosed.

 

7.5.5 Changes After Dates in Registration Statement.

 

(i) No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus, except as otherwise specifically stated therein: (i) there has
been no material adverse change in the financial position or results of
operations of the Company, nor any change or development that, singularly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.

 

 

 

 

(ii) Recent Securities Transactions, etc. Subsequent to the respective dates as
of which information is given in the Registration Statement, the Disclosure
Package and the Prospectus, and except as may otherwise be indicated or
contemplated herein or disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not: (i) issued any securities
(other than (i) grants under any stock compensation plan and (ii) shares of
common stock issued upon exercise or conversion of option, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus) or incurred any liability or obligation, direct or
contingent, for borrowed money; or (ii) declared or paid any dividend or made
any other distribution on or in respect to its capital stock.

 

7.6 Independent Accountants. To the knowledge of the Company, Weinberg &
Company, during such time as the firm was engaged by the Company (collectively,
the “Auditors”), was an independent registered public accounting firm as
required by the Securities Act and the Securities Act Regulations and the Public
Company Accounting Oversight Board. During such time period in which the
Auditors served as the Company’s independent registered public accounting firm
the Auditors did not or have not, during the periods covered by the financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus, provided to the Company any non-audit services, as such term is
used in Section 10A(g) of the Exchange Act.

 

7.7 SEC Reports; Financial Statements, etc. The Company has complied in all
material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and the Group
Entities as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. The financial statements,
including the notes thereto and supporting schedules included in the
Registration Statement, the Disclosure Package and the Prospectus, fairly
present in all material respects the financial position and the results of
operations of the Company at the dates and for the periods to which they apply;
and such financial statements have been prepared in conformity with GAAP,
consistently applied throughout the periods involved (provided that unaudited
interim financial statements are subject to year-end audit adjustments that are
not expected to be material in the aggregate and do not contain all footnotes
required by GAAP); and the supporting schedules included in the Registration
Statement present fairly in all material respects the information required to be
stated therein. Except as included therein, no historical or pro forma financial
statements are required to be included in the Registration Statement, the
Disclosure Package or the Prospectus under the Securities Act or the Securities
Act Regulations. The pro forma and pro forma as adjusted financial information
and the related notes, if any, included in the Registration Statement, the
Disclosure Package and the Prospectus have been properly compiled and prepared
in accordance with the applicable requirements of the Securities Act and the
Securities Act Regulations and present fairly in all material respects the
information shown therein, and the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions and circumstances referred to therein. All disclosures
contained in the Registration Statement, the Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the
extent applicable. Each of the Registration Statement, the Disclosure Package
and the Prospectus discloses all material off-balance sheet transactions,
arrangements, obligations (including contingent obligations), and other
relationships of the Company with unconsolidated entities or other persons that
may have a material current or future effect on the Company’s financial
condition, changes in financial condition, results of operations, liquidity,
capital expenditures, capital resources, or significant components of revenues
or expenses. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, (a) the Company has not incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions other than in the ordinary course of business, (b) the Company has
not declared or paid any dividends or made any distribution of any kind with
respect to its capital stock, (c) there has not been any change in the capital
stock of the Company (other than (i) grants under any stock compensation plan
and (ii) shares of common stock issued upon exercise or conversion of option,
warrants or convertible securities described in the Registration Statement, the
Disclosure Package and the Prospectus), and (d) there has not been any Material
Adverse Change in the Company’s long-term or short-term debt.

 

 

 

 

7.8 Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Initial Sale Time, on the
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

 

7.9 Valid Issuance of Securities, etc.

 

7.9.1 Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission with respect thereto, and are
not subject to personal liability by reason of being such holders; and none of
such securities were issued in violation of the preemptive rights of any holders
of any security of the Company or similar contractual rights granted by the
Company. The authorized shares of Common Stock and other outstanding securities
conform in all material respects to all statements relating thereto contained in
the Registration Statement, the Disclosure Package and the Prospectus. The
offers and sales of the outstanding shares of Common Stock were at all relevant
times either registered under the Securities Act and the applicable foreign or
state securities or “blue sky” laws or, based in part on the representations and
warranties of the purchasers of such shares, exempt from such registration
requirements.

 

7.9.2 Securities Sold Pursuant to this Agreement. The Securities and Placement
Agent Securities have been duly authorized for issuance and sale and, when
issued and paid for, will be validly issued, fully paid and non-assessable; the
holders thereof are not and will not be subject to personal liability by reason
of being such holders; the Securities and Placement Agent Securities are not and
will not be subject to the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company; and all
corporate action required to be taken for the authorization, issuance and sale
of the Securities and Placement Agent Securities has been duly and validly
taken. The Common Stock underlying the Placement Agent Warrants have been duly
authorized and reserved for issuance by all necessary corporate action on the
part of the Company and when paid for, if applicable, and issued in accordance
with the Placement Agent Warrants, such Common Stock will be validly issued,
fully paid and non-assessable; and the holders thereof are not and will not be
subject to personal liability by reason of being such holders. The Securities
conform in all material respects to all statements with respect thereto
contained in the Registration Statement, the Disclosure Package and the
Prospectus.

 

7.10 Registration Rights of Third Parties. Except as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, no holders of
any securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Securities Act
or to include any such securities in a registration statement to be filed by the
Company.

 

 

 

 

7.11 Validity and Binding Effect of Agreements. This Agreement and the Placement
Agent Warrant each has been duly and validly authorized by the Company, and,
when executed and delivered, will constitute, the valid and binding agreement of
the Company, enforceable against the Company in accordance with its respective
terms, except: (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

 

7.12 No Conflicts, etc. The execution, delivery and performance by the Company
of this Agreement and the Placement Agent Warrants and all ancillary documents,
the consummation by the Company of the transactions herein and therein
contemplated and the compliance by the Company with the terms hereof and thereof
do not and will not, with or without the giving of notice or the lapse of time
or both: (i) result in a material breach of, or conflict with any of the terms
and provisions of, or constitute a material default under, or result in the
creation, modification, termination or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any agreement or instrument to which the Company is a party; (ii) result in any
violation of the provisions of the Company’s Certificate of Incorporation (as
the same may be amended or restated from time to time, the “Charter”) or the
by-laws of the Company (as the same may be amended or restated from time to
time, the “Bylaws”); or (iii) violate any existing applicable law, rule,
regulation, judgment, order or decree of any Governmental Entity as of the date
hereof.

 

7.13 Regulatory. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus or as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change: (i) the
Company is and has been in material compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company (collectively, “Applicable
Laws”); (ii) the Company possesses all licenses, certificates, approvals,
clearances, consents, authorizations, qualifications, registrations, permits,
and supplements or amendments thereto required by any such Applicable Laws
and/or to carry on its businesses as now conducted (“Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations; (iii) the Company has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product, operation or activity is in violation of any
Applicable Laws or Authorizations or has any knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, nor, to the best of the
Company’s knowledge, has there been any material noncompliance with or violation
of any Applicable Laws by the Company that could reasonably be expected to
require the issuance of any such communication or result in an investigation,
corrective action, or enforcement action by any Governmental Entity; and (iv)
the Company has not received notice that any Governmental Entity has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such Governmental Entity has
threatened or is considering such action. Neither the Company nor, to the
Company’s knowledge, any of its directors, officers, employees or agent has been
convicted of any crime under any Applicable Laws.

 

7.14 No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not (i) in violation of any term or
provision of its Charter or Bylaws, or (ii) in violation of any franchise,
license, permit, applicable law, rule, regulation, judgment or decree of any
Governmental Entity applicable to the Company.

 

7.15 Corporate Power; Licenses; Consents.

 

7.15.1 Except as described in the Registration Statement, the Disclosure Package
and the Prospectus, the Company has all requisite corporate power and authority,
and has all necessary authorizations, approvals, orders, licenses, certificates
and permits of and from all governmental regulatory officials and bodies that it
needs as of the date hereof to conduct its business purpose as described in the
Registration Statement, the Disclosure Package and the Prospectus.

 

 

 

 

7.15.2 The Company has all corporate power and authority to enter into this
Agreement and to carry out the provisions and conditions hereof, and all
consents, authorizations, approvals and orders required in connection therewith
have been obtained. No consent, authorization or order of, and no filing with,
any court, government agency or other body is required for the valid issuance,
sale and delivery of the Securities and Placement Agent Securities and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated by the Registration Statement, the Disclosure Package and
the Prospectus, except with respect to applicable federal and state securities
laws and the rules and regulations of the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

 

7.16 Litigation; Governmental Proceedings. There is no material action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or, to the Company’s knowledge, any executive officer or
director which has not been disclosed in the Registration Statement, the
Disclosure Package and the Prospectus or in connection with the Company’s
listing application for the Shares on the Exchange.

 

7.17 Good Standing. The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of the State of Nevada
as of the date hereof, and is duly qualified to do business and is in good
standing in each other jurisdiction in which its ownership or lease of property
or the conduct of business requires such qualification, except where the failure
to qualify, singularly or in the aggregate, would not have or reasonably be
expected to result in a Material Adverse Change.

 

7.18 Insurance. The Company carries or is entitled to the benefits of insurance
solely with respect to office contents, business interruption, money protection,
personal accident, public liability and employees’ compensation, with, to the
Company’s knowledge, reputable insurers, and in such amounts and covering such
risks which the Company believes are reasonably adequate, and all such insurance
is in full force and effect. The Company has no reason to believe that it will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

 

7.19 Transactions Affecting Disclosure to FINRA.

 

7.19.1 Finder’s Fees. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder’s, consulting or origination fee by the Company or any executive officer
or director of the Company (each an “Insider”) with respect to the sale of the
Securities hereunder or any other arrangements, agreements or understandings of
the Company or, to the Company’s knowledge, any of its stockholders that may
affect the Placement Agent’ compensation, as determined by FINRA.

 

7.19.2 Payments Within Twelve (12) Months. Except as described in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
has not made any direct or indirect payments (in cash, securities or otherwise)
to: (i) any person, as a finder’s fee, consulting fee or otherwise, in
consideration of such person raising capital for the Company or introducing to
the Company persons who raised or provided capital to the Company; (ii) any
FINRA member; or (iii) any person or entity that has any direct or indirect
affiliation or association with any FINRA member, within the twelve (12) months
prior to the date hereof, other than the payment to the Placement Agent as
provided hereunder in connection with the Offering.

 

7.19.3 Use of Proceeds. None of the net proceeds of the Offering will be paid by
the Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

 

7.19.4 FINRA Affiliation. There is no (i) officer or director of the Company,
(ii) beneficial owner of 5% or more of any class of the Company’s securities or
(iii) beneficial owner of the Company’s unregistered equity securities which
were acquired during the 180-day period immediately preceding the original
filing of the Registration Statement, that (a) is an affiliate or associated
person of a FINRA member participating in the Offering (as determined in
accordance with the rules and regulations of FINRA); (b) is required to register
as a “broker” or “dealer” in accordance with the provisions of the Exchange Act
or the Exchange Act Regulations, or (c) has any direct or indirect affiliation
or association with any member firm of FINRA (as determined in accordance with
the rules and regulations of FINRA).

 

 

 

 

7.19.5 Information. To the Company’s knowledge, all information provided by the
Company’s officers and directors in their FINRA Questionnaires to counsel to the
Placement Agent specifically for use by counsel to the Placement Agent in
connection with its Public Offering System filings (and related disclosure) with
FINRA is true, correct and complete in all material respects.

 

7.20 Foreign Corrupt Practice Act. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, has, directly or indirectly,
given or agreed to give any money, gift or similar benefit (other than legal
price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any Governmental Entity or any political party or candidate for
office (domestic or foreign) or other person who was, is, or may be in a
position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
Material Adverse Change or (iii) if not continued in the future, might adversely
affect the assets, business, operations or prospects of the Company. The Company
has taken reasonable steps to ensure that its accounting controls and procedures
are sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended. The Company has not violated
any provision of the anti-corruption laws in China, Hong Kong, Samoa, Malaysia
or the British Virgin Islands.

 

7.21 Compliance with OFAC. Neither of the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), and the Company will not, directly or
indirectly, use the proceeds of the Offering hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

7.22 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

7.23 Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to the Placement Agent or to Placement
Agent’ Counsel shall be deemed a representation and warranty by the Company to
the Placement Agent as to the matters covered thereby.

 

7.24 Related Party Transactions. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

7.25 Board of Directors. The qualifications of the persons serving as board
members and the overall composition of the board comply with the Exchange Act,
the Exchange Act Regulations, the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder (the “Sarbanes-Oxley Act”) applicable to the Company and
the listing rules of the Exchange. At least one member of the Audit Committee of
the Board of Directors of the Company qualifies as an “audit committee financial
expert,” as such term is defined under Regulation S-K and the listing rules of
the Exchange. In addition, at least a majority of the persons serving on the
Board of Directors qualify as “independent,” as defined under the listing rules
of the Exchange.

 

7.26 Sarbanes-Oxley Compliance. Except as disclosed in the Registration
Statement, Disclosure Package and Prospectus:

 

 

 

 

7.26.1 The Company has developed and currently maintains disclosure controls and
procedures that will comply with Rule 13a-15 or 15d-15 under the Exchange Act
Regulations applicable to it, and such controls and procedures are effective to
ensure that all material information concerning the Company will be made known
on a timely basis to the individuals responsible for the preparation of the
Company’s Exchange Act filings and other public disclosure documents.

 

7.26.2 The Company is, or at the Initial Sale Time and on the Closing Date will
be, in material compliance with the provisions of the Sarbanes-Oxley Act
applicable to it, and has implemented or will implement such programs and taken
reasonable steps to ensure the Company’s future compliance (not later than the
relevant statutory and regulatory deadlines therefor) with all of the material
provisions of the Sarbanes-Oxley Act.

 

7.27 Accounting Controls. The Company maintains a system of “internal control
over financial reporting” (as defined under Rules 13a-15 and 15d-15 under the
Exchange Act Regulations) that comply with the requirements of the Exchange Act
and have been designed by, or under the supervision of, its principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, the Company
is not aware of any material weaknesses in its internal controls. The Auditors
(during the time of their engagement) and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses, if any, in the design or operation of internal controls
over financial reporting which are known to the Company’s management and that
have adversely affected or are reasonably likely to adversely affect the
Company’ ability to record, process, summarize and report financial information;
and (ii) any fraud, if any, known to the Company’s management, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

 

7.28 No Investment Company Status. The Company is not and, after giving effect
to the Offering and the application of the proceeds thereof as described in the
Registration Statement, the Disclosure Package and the Prospectus, will not be,
required to register as an “investment company,” as defined in the Investment
Company Act of 1940, as amended.

 

7.29 No Labor Disputes. No material labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent.

 

7.30 Intellectual Property Rights. To the Company’s knowledge, the Company has,
or can acquire on reasonable terms, ownership of and/or license to, or otherwise
has the right to use, all inventions, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), patents and patent rights trademarks, service marks and
trade names, copyrights, (collectively “Intellectual Property”) material to
carrying on its business as described in the Prospectus. The Company has not
received any correspondence relating to (A) infringement or misappropriation of,
or conflict with, any Intellectual Property of a third party; (B) asserted
rights of others with respect to any Intellectual Property of the Company; or
(C) assertions that any Intellectual Property of the Company is invalid or
otherwise inadequate to protect the interest of the Company, that in each case
(if the subject of any unfavorable decision, ruling or finding), individually or
in the aggregate, would have or would reasonably be expected to result in a
Material Adverse Change. There are no third parties who have been able to
establish any material rights to any Intellectual Property, except for the
retained rights of the owners or licensors of any Intellectual Property that is
licensed to the Company. There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others: (A) challenging the
validity, enforceability or scope of any Intellectual Property of the Company or
(B) challenging the Company’s rights in or to any Intellectual Property or (C)
that the Company materially infringes, misappropriates or otherwise violates or
conflicts with any Intellectual Property or other proprietary rights of others.
The Company has complied in all material respects with the terms of each
agreement described in the Registration Statement, Disclosure Package or
Prospectus pursuant to which any Intellectual Property is licensed to the
Company, and all such agreements related to products currently made or sold by
the Company, or to product candidates currently under development, are in full
force and effect. All patents issued in the name of, or assigned to, the
Company, and all patent applications made by or on behalf of the Company
(collectively, the “Company Patents”) have been duly and properly filed. To the
Company’s knowledge, the Company is the sole owner of the Company Patents.

 

 

 

 

7.31 Taxes. The Company has filed all returns (as hereinafter defined) required
to be filed with taxing authorities prior to the date hereof or has duly
obtained extensions of time for the filing thereof. The Company has paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company, except for such
exceptions as could not be expected, individually or in the aggregate, to have a
Material Adverse Change. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to the Placement Agent, (i) no issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company,
and (ii) no waivers of statutes of limitation with respect to the returns or
collection of taxes have been given by or requested from the Company. The term
“taxes” mean all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

7.32 Compliance with Laws. The Company: (A) is and at all times has been in
compliance with all Applicable Laws, except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change; (B)
has not received any correspondence from any Governmental Entity alleging or
asserting noncompliance with any Applicable Laws or any Authorizations; (C)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and the Company is not in material violation of any term
of any such Authorizations, in each case except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Change; (D) has
not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
and (F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct in
all material respects on the date filed (or were corrected or supplemented by a
subsequent submission).

 

7.33 [Intentionally Omitted]

 

7.34 Industry Data. The statistical and market-related data included in each of
the Registration Statement, the Disclosure Package and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources.

 

7.35 Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) is contained in the Registration Statement, the Disclosure Package or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

7.36 Margin Securities. The Company owns no “margin securities” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of Offering will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

 

 

 

7.37 Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

7.38 Confidentiality and Non-Competition. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer, other than the Company, that
could reasonably be expected to materially affect his ability to be and act in
his respective capacity of the Company or be expected to result in a Material
Adverse Change.

 

7.39 Dividends. Except to the extent described in the Registration Statement,
the Disclosure Package and the Prospectus, all dividends and other distributions
declared and payable on the equity interests of the Company and its subsidiaries
may under current laws and regulations of BVI, Anguilla, Belize, Seychelles, the
PRC, Hong Kong, or Malaysia be converted into foreign currency that may be
freely transferred out of BVI, Anguilla, Belize, Seychelles, the PRC, Hong Kong,
or Malaysia, as the case may be, and all such dividends and other distributions
will not be subject to withholding or other taxes under the laws and regulations
of such jurisdictions and are otherwise free and clear of any other tax,
withholding or deduction in such jurisdictions without the necessity of
obtaining any governmental authorization.

 

7.40 No Commodity Contracts. The Company is not engaged in any trading
activities involving commodity contracts or other trading contracts which are
not currently traded on a securities or commodities exchange and for which the
market value cannot be determined.

 

7.41 Compliance with PRC Overseas Investment and Listing Regulations. Except as
described in the Registration Statement, the Disclosure Package and the
Prospectus, each of the Company and the Group Entities that was incorporated
outside of the PRC has complied with, and has taken commercially reasonable
steps to comply with and to ensure compliance by each of its shareholders,
option holders, directors, officers and employees that is, or is directly or
indirectly owned or controlled by, a PRC resident or citizen with any applicable
rules and regulations of the relevant PRC government agencies (including but not
limited to the Ministry of Commerce, the National Development and Reform
Commission and the State Administration of Foreign Exchange) relating to
overseas investment by PRC residents and citizens (the “PRC Overseas Investment
and Listing Regulations”), including, without limitation, requesting each
shareholder, option holder, director, officer and employee that is, or is
directly or indirectly owned or controlled by, a PRC resident or citizen to
complete any registration and other procedures required under the PRC Overseas
Investment and Listing Regulations.

 

7.42 Compliance with PRC Mergers and Acquisitions Rules. The Company is aware of
and has been advised as to the content of the Rules on Mergers and Acquisitions
of Domestic Enterprises by Foreign Investors (the “PRC Mergers and Acquisition
Rules”) jointly promulgated by the Ministry of Commerce, the State Assets
Supervision and Administration Commission, the State Tax Administration, the
State Administration of Industry and Commerce, the China Securities Regulatory
Commission (the “CSRC”) and the State Administration of Foreign Exchange of the
PRC on August 8, 2006 and effective as of September 8, 2006, including the
relevant provisions thereof which purport to require offshore special purpose
entities formed for listing purposes and controlled directly or indirectly by
PRC companies or individuals, to obtain the approval of the CSRC prior to the
listing and trading of their securities on an overseas stock exchange. The
Company has received legal advice specifically with respect to the PRC Mergers
and Acquisitions Rules from its PRC counsel and the Company understands such
legal advice. The issuance and sale of the Securities, the listing and trading
of the Securities on the Exchange and the consummation of the transactions
contemplated by this Agreement are not and will not be, as of the date hereof or
on the Closing Date, as the case may be, materially and adversely affected by
the PRC Mergers and Acquisitions Rules or any official clarifications, guidance,
interpretations or implementation rules in connection with or related to the PRC
Mergers and Acquisitions Rules (collectively, the “PRC Mergers and Acquisitions
Rules and Related Clarifications”).

 

 

 

 

7.43 Compliance with PRC Anti-Monopoly Law and Regulations. The Company is aware
of and has been advised as to the content of the PRC Anti-monopoly Law, which
became effective on August 1, 2008, and the related rules, regulations and
guidelines issued by various PRC governmental authorities (the “PRC
Anti-Monopoly Law and Regulations”). Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, all acquisitions and other
transactions conducted by the Company or any Group Entity have complied with the
PRC Anti-Monopoly Law and Regulations.

 

7.44 Lock-Up Period

 

7.44.1 Each officer and director (each an “Insider”) and each beneficial owner
of 10% or more of the Company holding outstanding Shares (or securities
convertible into Shares) (together with the Insiders, the “Lock-Up Parties”)
have agreed pursuant to executed Lock-Up Agreements in the form attached hereto
as Exhibit C that for a period ending 180 days after the Closing Date (the
“Lock-Up Period”), such persons and their affiliated parties shall not offer,
pledge, sell, contract to sell, grant, lend or otherwise transfer or dispose of,
directly or indirectly, any capital stock of the Company, including Shares, or
any securities convertible into or exercisable or exchangeable for such capital
stock, without the consent of the Placement Agent, with certain exceptions. The
Placement Agent may consent to an early release from the applicable Lock-Up
period if, in its opinion, the market for the capital stocks would not be
adversely impacted by sales and in cases of financial emergency of an Insider or
other stockholder.

 

7.44.2 The Company, on behalf of itself and any successor entity, has agreed
that, without the prior written consent of the Placement Agent, it will not, for
a period ending 180 days after the Closing Date, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company; (ii) file or cause to
be filed any registration statement with the Commission relating to the offering
of any shares of capital stock of the Company or any securities convertible into
or exercisable or exchangeable for shares of capital stock of the Company or
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of capital stock
of the Company, whether any such transaction described in clause (i), (ii) or
(iii) above is to be settled by delivery of shares of capital stock of the
Company or such other securities, in cash or otherwise. The restrictions
contained in this paragraph 7.44.2 shall not apply to (i) the issuance by the
Company of Shares upon the exercise of an option or warrant or the conversion of
a security outstanding on the date hereof of, provided that the Placement Agent
has been advised in writing of such issuance prior to the date hereof or (ii)
the issuance by the Company of options to purchase or shares of capital stock or
restricted stock of the Company under any stock compensation plan of the Company
outstanding on the date hereof. For purposes of subclause (i) in this paragraph,
the Placement Agent acknowledges that disclosure in the Registration Statement
filed prior to the date hereof of any outstanding option or warrant shall be
deemed to constitute prior written notice to the Placement Agent.

 

7.44.3 Notwithstanding the foregoing, if (i) the Company issues an earnings
release or material news, or a material event relating to the Company occurs,
during the last 17 days of the Lock-Up Period, or (ii) prior to the expiration
of the Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by paragraph 7.45 shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Placement Agent waives such extension.

 

7.45 Issuance of Additional Shares. The Company agrees that it will not issue
additional shares of preferred stock or any underlying Shares during the
offering period. It further agrees that it will not issue additional shares for
a period ending 180 days after the Closing Date without the Placement Agent’s
written consent.

 

8. Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties, in all material respects, on the
part of the Company set forth in Section 7 hereof, in each case as of the date
hereof and as of the Closing Date as though then made, to the timely performance
by each of the Company of its covenants and other obligations hereunder on and
as of such dates, and to each of the following additional conditions:

 

 

 

 

8.1 Regulatory Matters.

 

8.1.1 Effectiveness of Registration Statement; Rule 424 Information. The
Registration Statement is effective on the date of this Agreement, and, on the
Closing Date no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the
Securities Act, no order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus has been issued and no proceedings for any of those
purposes have been instituted or are pending or, to the Company’s knowledge,
contemplated by the Commission. The Company has complied with each request (if
any) from the Commission for additional information. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed by
the Closing Date shall have been made within the applicable time period
prescribed for such filing by Rule 424.

 

8.1.2 FINRA Clearance. On or before the Closing Date of this Agreement, the
Placement Agent shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent as described in the
Registration Statement.

 

8.2 Company Counsel Matters.

 

8.2.1 Opinion of U.S. Counsel. On the Closing Date, the Placement Agent shall
have received the favorable opinion of Loeb & Loeb, LLP, U.S. counsel for the
Company, dated the Closing Date and addressed to the Placement Agent,
substantially in form and substance reasonably satisfactory to the Placement
Agent.

 

8.2.2 Opinion of PRC Counsel. On the Closing Date, the Placement Agent shall
have received the favorable opinion of Guangdong Shenxin Lawyers (also known
as广东深信律师事务所) , PRC counsel for the Company, dated the Closing Date and addressed
to the Placement Agent, substantially in form and substance reasonably
satisfactory to the Placement Agent.

 

8.2.3 Opinion of Hong Kong Counsel. On the Closing Date, the Placement Agent
shall have received the favorable opinion of Khoo & Co, Hong Kong counsel for
the Company, dated the Closing Date and addressed to the Placement Agent,
substantially in form and substance reasonably satisfactory to the Placement
Agent.

 

8.2.4 Opinion of Malaysia Counsel. On the Closing Date, the Placement Agent
shall have received the favorable opinion of N S Leong & S T Low Law Firm,
Malaysia counsel for the Company, dated the Closing Date and addressed to the
Placement Agent, substantially in form and substance reasonably satisfactory to
the Placement Agent.

 

8.3 Comfort Letters.

 

8.3.1 Comfort Letter. At the time this Agreement is executed, Placement Agent
shall have received from each of the Auditors a cold comfort letter containing
statements and information of the type customarily included in accountants’
comfort letters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Disclosure Package and
the Prospectus, addressed to the Placement Agent and in form and substance
satisfactory in all respects to Placement Agent and to the Auditors, dated as of
the date of this Agreement.

 

8.3.2 Bring-down Comfort Letter and CFO Certificate. At the Closing Date, the
Placement Agent shall have received (i) from each of the Auditors a letter,
dated as of the Closing Date, to the effect that such Auditor reaffirms the
statements made in the letter furnished pursuant to Section 8.3.1. except that
the specified date referred to shall be a date not more than three (3) business
days prior to the Closing Date; and (ii) from the Company a certificate of the
chief financial officer of the Company, dated as of the Closing Date, in a form
and substance satisfactory to the Placement Agent.

 

 

 

 

8.4 Officers’ Certificates.

 

8.4.1 Officers’ Certificate. The Company shall have furnished to the Placement
Agent a certificate, dated the Closing Date, of its Chief Executive Officer and
its Chief Financial Officer stating that (i) such officers have carefully
examined the Registration Statement, the Disclosure Package, any Issuer Free
Writing Prospectus and the Prospectus and, in their opinion, the Registration
Statement and each amendment thereto, as of the Initial Sale Time and through
the Closing Date did not include any untrue statement of a material fact and did
not omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and the Disclosure Package, as of
the Initial Sale Time through the Closing Date, any Issuer Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the filing of the most recent Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, the Disclosure Package or the Prospectus, (iii)
to their knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct, in all material respects, and the Company has complied, in all material
respects, with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and (iv) there
has not been, subsequent to the date of the most recent audited financial
statements included in the Disclosure Package, any Material Adverse Change in
the financial position or results of operations of the Company, or any change or
development that, singularly or in the aggregate, would involve a Material
Adverse Change or a prospective Material Adverse Change, in or affecting the
condition (financial or otherwise), results of operations, business, assets or
prospects of the Company, except as set forth in the Prospectus.

 

8.4.2 Secretary’s Certificate. At of the Closing Date the Placement Agent shall
have received a certificate of the Company signed by the Secretary of the
Company, dated the Closing Date, certifying: (i) that each of the Company’s
Charter and Bylaws attached to such certificate is true and complete, has not
been modified and is in full force and effect; (ii) that each of the Group
Entities charter documents attached to such certificate is true and complete,
has not been modified and is in full force and effect; (iii) that the
resolutions of the Company’s Board of Directors relating to the Offering
attached to such certificate are in full force and effect and have not been
modified; and (iv) the good standing of the Company and each of the Group
Entities. The documents referred to in such certificate shall be attached to
such certificate.

 

8.5 No Material Changes. Prior to and on the Closing Date: (i) there shall have
been no Material Adverse Change or development involving a prospective Material
Adverse Change in the condition or prospects or the business activities,
financial or otherwise, of the Company from the latest dates as of which such
condition is set forth in the Registration Statement, the Disclosure Package and
the Prospectus; (ii) no action, suit or proceeding, at law or in equity, shall
have been pending or threatened against the Company or any affiliates of the
Company before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus; (iii) no stop order shall
have been issued under the Securities Act and no proceedings therefor shall have
been initiated or threatened by the Commission; and (iv) the Registration
Statement, the Disclosure Package and the Prospectus and any amendments or
supplements thereto shall contain all material statements which are required to
be stated therein in accordance with the Securities Act and the Securities Act
Regulations and shall conform in all material respects to the requirements of
the Securities Act and the Securities Act Regulations, and neither the
Registration Statement, the Disclosure Package nor the Prospectus nor any
amendment or supplement thereto shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

8.6 [Intentionally Omitted].

 

8.7 Financial Public Relations Firm. As of the Closing Date, the Company shall
have retained a financial public relations firm reasonably acceptable to the
Placement Agent and the Company, and shall retain such firm or another firm
reasonably acceptable to the Placement Agent for a period of not less than two
(2) years after the Closing Date.

 

8.8 Reservation of Common Stock. So long the Placement Agent Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 100% of the
maximum number of Common Stock underlying such Placement Agent Warrants.

 

 

 

 

8.9 Minimum Amount. There shall be subscription amounts for the purchase of the
Securities equal to at least the Minimum Amount.

 

8.10 Additional Documents. At the Closing Date, Placement Agent Counsel shall
have been furnished with such documents and opinions as they may require in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Placement Agent and Placement Agent Counsel.

 

9 Indemnification and Contribution; Procedures.

 

9.1 Indemnification of Placement Agent. The Company agrees to indemnify and hold
harmless the Placement Agent, their respective affiliates and each person
controlling such Placement Agent (within the meaning of Section 15 of the
Securities Act), and the directors, officers, agent and employees of such
Placement Agent, their respective affiliates and each such controlling person
(each Placement Agent, and each such entity or person hereafter is referred to
as an “Indemnified Person”) from and against any losses, claims, damages,
judgments, assessments, costs and other liabilities (collectively, the
“Liabilities”), and shall reimburse each Indemnified Person for all fees and
expenses (including the reasonable fees and expenses of counsel for the
Indemnified Persons, except as otherwise expressly provided in this Agreement)
(collectively, the “Expenses”) and agrees to advance payment of such Expenses as
they are incurred by an Indemnified Person in investigating, preparing, pursuing
or defending any actions, whether or not any Indemnified Person is a party
thereto, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in (i) the Registration Statement, the
Disclosure Package, the Preliminary Prospectus, the Prospectus or in any Issuer
Free Writing Prospectus (as from time to time each may be amended and
supplemented); (ii) any materials or information provided to investors by, or
with the approval of, the Company in connection with the marketing of the
Offering, including any “road show” or investor presentations made to investors
by the Company (whether in person or electronically); or (iii) any application
or other document or written communication (in this Section 9, collectively
called “application”) executed by the Company or based upon written information
furnished by the Company in any jurisdiction in order to qualify the Securities
under the securities laws thereof or filed with the Commission, any state
securities commission or agency, any national securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon, and in conformity with, the Placement
Agent’ information. The Company also agrees to reimburse each Indemnified Person
for all Expenses as they are incurred in connection with such Indemnified
Person’s enforcement of his or its rights under this Agreement.

 

9.2 Procedure. Upon receipt by an Indemnified Person of actual notice of an
action against such Indemnified Person with respect to which indemnity may
reasonably be expected to be sought under this Agreement, such Indemnified
Person shall promptly notify the Company in writing; provided that failure by
any Indemnified Person so to notify the Company shall not relieve the Company
from any obligation or liability which the Company may have on account of this
Section 9 or otherwise to such Indemnified Person, except to the extent (and
only to the extent) that its ability to assume the defense is actually impaired
by such failure or delay. The Company shall have the right to assume the defense
of any such action (including the employment of counsel reasonably satisfactory
to the Placement Agent). Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person unless: (i) the Company has failed promptly to assume the
defense and employ counsel for the benefit of the Placement Agent and the other
Indemnified Persons or (ii) such Indemnified Person shall have been advised that
in the opinion of counsel that there is an actual or potential conflict of
interest that prevents (or makes it imprudent for) the counsel engaged by the
Company for the purpose of representing the Indemnified Person, to represent
both such Indemnified Person and any other person represented or proposed to be
represented by such counsel, it being understood, however, that the Company
shall not be liable for the expenses of more than one separate firm of attorneys
for the Placement Agent and all Indemnified persons in any one action or series
of related actions in the same jurisdiction. The Company shall not be liable for
any settlement of any action effected without its written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agent, settle, compromise or consent to
the entry of any judgment in or otherwise seek to terminate any pending or
threatened action in respect of which advancement, reimbursement,
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person, acceptable to such Indemnified Party, from all Liabilities arising out
of such action for which indemnification or contribution may be sought hereunder
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Person. The
advancement, reimbursement, indemnification and contribution obligations of the
Company required hereby shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as every Liability and
Expense is incurred and is due and payable, and in such amounts as fully satisfy
each and every Liability and Expense as it is incurred (and in no event later
than 30 days following the date of any invoice therefore).

 

 

 

 

9.3 Indemnification of the Company. The Placement Agent agrees to indemnify and
holds harmless the Company, its directors, its officers who signed the
Registration Statement and persons who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all Liabilities, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or Prospectus or any amendment or
supplement thereto, in reliance upon, and in strict conformity with, the
Placement Agent’ Information. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, the Disclosure Package or Prospectus or any
amendment or supplement thereto, and in respect of which indemnity may be sought
against the Placement Agent, the Placement Agent shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.2. The Company agrees promptly to notify each of the
Placement Agent of the commencement of any litigation or proceedings against the
Company or any of its officers, directors or any person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, in connection with the issuance and sale of the Securities
or in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus; provided that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9 or otherwise to the Company, except to the extent (and only to
the extent) that its ability to assume the defense is actually impaired by such
failure or delay.

 

9.4 Contribution. In the event that a court of competent jurisdiction makes a
finding that indemnity is unavailable to an Indemnified Person, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

 

 

 

 

9.5 Survival. The advancement, reimbursement, indemnity and contribution
obligations set forth in this Section 9 shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

 

10. Limitation of Placement Agent’s Liability to the Company.

 

The Placement Agent and the Company further agree that neither the Placement
Agent nor any of its affiliates or any of its respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), employees or agent shall have any liability to
the Company, its security holders or creditors, or any person asserting claims
on behalf of or in the right of the Company (whether direct or indirect, in
contract or tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the Services rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses that arise out of or are
based on any action of or failure to act by the Placement Agent and that are
finally judicially determined to have resulted solely from the gross negligence
or willful misconduct of the Placement Agent.

 

11. Limitation of Engagement to the Company.

 

The Company acknowledges that the Placement Agent has been retained only by the
Company, that the Placement Agent is providing services hereunder as an
independent contractor (and not in any fiduciary or agency capacity) and that
the Company’s engagement of the Placement Agent is not deemed to be on behalf
of, and is not intended to confer rights upon, any shareholder, owner or partner
of the Company or any other person not a party hereto as against the Placement
Agent or any of its affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), employees or agent. Unless
otherwise expressly agreed in writing by the Placement Agent, no one other than
the Company is authorized to rely upon any statement or conduct of the Placement
Agent in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by the Placement Agent to the
Company in connection with the Placement Agent’s engagement is intended solely
for the benefit and use of the Company’s management and directors in considering
a possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. The Placement Agent shall not have the
authority to make any commitment binding on the Company. The Company, in its
sole discretion, shall have the right to reject any investor introduced to it by
the Placement Agent.

 

12. Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

13. Confidentiality.

 

In the event of the consummation or public announcement of any Offering, the
Placement Agent shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals. The
Placement Agent agrees not to use any confidential information concerning the
Company provided to the Placement Agent by the Company for any purposes other
than those contemplated under this Agreement.

 

14. Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

 

 

 



15. Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16. Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17. Use of Information.

 

The Company has furnished the Placement Agent such written information as the
Placement Agent reasonably requests in connection with the performance of its
services hereunder. The Company understands, acknowledges and agrees that, in
performing its services hereunder, the Placement Agent will use and rely
entirely upon such information as well as publicly available information
regarding the Company and other potential parties to an Offering and that the
Placement Agent do not assume responsibility for independent verification of the
accuracy or completeness of any information, whether publicly available or
otherwise furnished to it, concerning the Company or otherwise relevant to an
Offering, including, without limitation, any financial information, forecasts or
projections considered by the Placement Agent in connection with the provision
of its services.

 

18. Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent have been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or are advising the Company on other matters and
that the Placement Agent owes the Company only those duties and obligations set
forth in this Agreement; (b) the Share Purchase Price and other terms of the
Securities set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Placement Agent and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interest and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and (d) it has been advised that the
Placement Agent are acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Placement Agent, and not on behalf of
the Company and that the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the Offering.

 

19. Survival of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.

 

 

 

 

20. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21. Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or faxed and confirmed to the parties hereto as follows:

 

If to the Company:

 

Greenpro Capital Corp.

Room 1701-03, 17/F, The Metropolis Tower,

10 Metropolis Drive, Hung Hom,

Kowloon, Hong Kong

Attention: Chief Executive Officer

Facsimile: +852 3111 7720

E-mail: admin@greenprocapital.com

 

with a copy to:

 

Loeb & Loeb LLP

345 Park Avenue, 19th Floor

New York, NY 10154

Attention: Mitchell S. Nussbaum, Esq.

Facsimile: 212-407-4990

Email: mnussbaum@loeb.com

 

If to the Placement Agent:

 

Network 1 Financial Securities, Inc.

2 Bridge Avenue, Penthouse

Red Bank, NJ 07701

Attention: Damon Testaverde

Facsimile: 732-758-6671

E-mail: ddtestaverde@netw1.com

 

with a copy to:

 

Mei & Mark LLP

818 18th Street NW, Suite 410

Washington, DC 20006

Attention: Fang Liu

Facsimile: 888-706-1173

Email: fliu@meimark.com

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

 

 

 

22. Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by the
Placement Agent and the Company. This Agreement constitutes the entire agreement
of the Placement Agent and the Company, and supersedes any prior agreements,
with respect to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of this
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile or .pdf counterparts), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

23. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder.

 

24. Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.

 

  Very truly yours,       GREENPRO CAPITAL CORP.       By: /s/ Lee Chong Kuang  
Name: Lee Chong Kuang   Title: Chief Executive Officer

 

Accepted on the date first above written.  

 

NETWORK 1 FINANCIAL SECURITIES, INC.   By: /s/ Adam Pasholk   Name: Adam Pasholk
Title: Managing Director

 

 

 

 

EXHIBIT A

 

Form of Placement Agent’s Warrant

 

 

 

 

THE REGISTERED HOLDER OF THIS PLACEMENT AGENT’S WARRANT BY ITS ACCEPTANCE
HEREOF, AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PLACEMENT AGENT’S
WARRANT EXCEPT AS HEREIN PROVIDED AND THE REGISTERED HOLDER OF THIS PLACEMENT
AGENT’S WARRANT AGREES THAT IT WILL NOT SELL, TRANSFER, ASSIGN, PLEDGE OR
HYPOTHECATE THIS PLACEMENT AGENT’S WARRANT OR CAUSE IT TO BE THE SUBJECT OF ANY
HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL TRANSACTION THAT WOULD RESULT IN
THE EFFECTIVE ECONOMIC DISPOSITION OF THE PLACEMENT AGENT WARRANT BY ANY PERSON
FOR A PERIOD BEGINNING FROM THE EFFECTIVENESS OF THE REGISTRATION STATEMENT
(DEFINED BELOW) UNTIL 180 DAYS AFTER THE EFFECTIVE DATE OF THE OFFERING TO
ANYONE OTHER THAN (I) NETWORK 1 FINANCIAL SECURITIES, INC. (“NETWORK 1”) OR AN
PLACEMENT AGENT OR A SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A
BONA FIDE OFFICER OR PARTNER OF NETWORK 1 OR OF ANY SUCH PLACEMENT AGENT OR
SELECTED DEALER AND IN ACCORDANCE WITH FINRA RULE 5110(G)(2).

 

PLACEMENT AGENT’S WARRANT

 

Warrant Certificate No: ___

 

Original Issue Date: ___

 

For the Purchase of

 

___ Shares

 

of

 

GREENPRO CAPITAL CORP.

 

1. Placement Agent’s Warrant.

 



THIS CERTIFIES THAT, for value received, [NAME OF HOLDER], a [JURISDICTION AND
TYPE OF ENTITY], or its registered assigns (“Holder”), as registered owner of
this Placement Agent’s Warrant, to GREENPRO CAPITAL CORP. (“Company”), Holder is
entitled, at any time or from time to time from ______, 2018 (six months after
the effective date of the offering (the “Offering”), as set forth in the
Company’s registration statement on Form S-1 (No. 333-219625) (the “Registration
Statement”) (the “Expiration Date”), and at or before 5:00 p.m., Eastern Time,
____________, 2022, (the five-year anniversary of the effective date of the
Offering) but not thereafter, to subscribe for, purchase and receive, in whole
or in part, up to ___ (___) Shares of the Company. If the Expiration Date is a
day on which banking institutions are authorized by law to close, then this
Placement Agent’s Warrant may be exercised on the next succeeding day which is
not such a day in accordance with the terms herein. During the period ending on
the Expiration Date, the Company agrees not to take any action that would
terminate the Placement Agent’s Warrant. This Placement Agent’s Warrant is
initially exercisable at $7.20 per Share (120% of the price of the Shares at the
effective date of the Offering) so purchased; provided, however, that upon the
occurrence of any of the events specified in Section 6 hereof, the rights
granted by this Placement Agent’s Warrant, including the exercise price per
share and the number of Shares to be received upon such exercise, shall be
adjusted as therein specified. The term “Exercise Price” shall mean the initial
exercise price or the adjusted exercise price, depending on the context.



 

 

 

 

2. Exercise.

 

2.1 Exercise Form. In order to exercise this Placement Agent’s Warrant, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Placement Agent’s Warrant and payment of the
Exercise Price for the Share being purchased payable in cash or by certified
check or official bank check. If the subscription rights represented hereby
shall not be exercised at or before 5:00 p.m., Eastern Time, on the Expiration
Date, this Placement Agent’s Warrant shall become and be void without further
force or effect, and all rights represented hereby shall cease and expire.

 

2.2 Legend. Each certificate for the securities purchased under this Placement
Agent’s Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (“Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (“Act”) or applicable state law. The
securities may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act, or pursuant to an
exemption from registration under the Act and applicable state law.”

 

2.3 Cashless Exercise.

 

2.3.1 Determination of Amount. In lieu of the payment of the Exercise Price
multiplied by the number of Shares for which this Placement Agent’s Warrant is
exercisable in the manner required by Section 2.1, the Holder shall have the
right (but not the obligation) to convert any exercisable but unexercised
portion of this Placement Agent’s Warrant into Shares (“Conversion Right”). Upon
a “cashless exercise”, the Holder shall surrender this Warrant to the Company,
together with the Election to Purchase, and the Company shall issue to the
Holder the number of Shares determined as follows:

 

  X = Y (A-B)/A           where:               X = The number of Shares to be
issued to the Holder.           Y = The number of Shares with respect to which
this Warrant is being exercised.           A = The fair market value of one
Share.           B = The Exercise Price.

 

 

 

 

For purposes of this Section 2.3, the fair market value of one Share shall be
determined by the first of the following clauses that applies:

 

(i) if the Common Stock is traded on a national securities exchange, the fair
market value shall be the last sale price on the trading day immediately prior
to the Date of Exercise or, if no sale of the Company’s Common Stock took place
on the trading day immediately prior to the Date of Exercise, then the fair
market value shall be the last sale price on the most recent day prior to the
Date of Exercise on which trades were made and reported;

 

(ii) if the Common Stock is traded over-the-counter, the fair market value shall
be deemed to be the last sale price on the trading day immediately prior to the
Date of Exercise or, if no sale of the Company’s Common Stock took place on the
trading day immediately prior to the Date of Exercise, then the fair market
value shall be the last sale price on the most recent day prior to the Date of
Exercise on which trades were made and reported; or

 

(iii) if there is no active public market for the Common Stock, the fair market
value thereof shall be determined in good faith by the Company’s Board of
Directors (the “Board”).

 

(a) For purposes of Rule 144 of the Act, it is intended, understood and
acknowledged that the t Shares issued in a cashless exercise transaction shall
be deemed to have been acquired by the Holder, and the holding period for the
Shares shall be deemed to have been commenced, on the Issuance Date.

 

2.3.2 Mechanics of Cashless Exercise. The Cashless Exercise Right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Placement Agent’s
Warrant with a duly executed exercise form attached hereto with the cashless
exercise section completed to the Company, exercising the Cashless Exercise
Right and specifying the total number of Shares the Holder will purchase
pursuant to such Cashless Exercise Right.

 

2.4 No Obligation to Net Cash Settle. Notwithstanding anything to the contrary
contained in this Placement Agent Warrant, in no event will the Company be
required to net cash settle the exercise of the Placement Agent Warrant. The
holder of the Placement Agent Warrant will not be entitled to exercise the
Placement Agent Warrant unless it exercises such Purchase Warrant pursuant to
the cashless exercise right or a registration statement is effective, or an
exemption from the registration requirements is available at such time and, if
the Holder is not able to exercise the Placement Agent Warrant, the Placement
Agent Warrant will expire worthless.

 

3. Transfer.

 

3.1 General Restrictions. The registered Holder of this Placement Agent’s
Warrant agrees that it will not sell, transfer, assign, pledge or hypothecate
this Placement Agent’s Warrant, or any portion thereof, or be the subject of any
hedging, short sale, derivative, put or call transaction that would result in
the effective economic disposition of such securities for a period beginning
from the effectiveness of the Registration Statement until 180 days after the
effective date of the Offering to anyone other than (i) NETWORK 1 or an
Placement Agent or a selected dealer participating in the Offering, or (ii) a
bona fide officer or partner of NETWORK 1 or of any such Placement Agent or
selected dealer. After a period of 180 days following the effective date of the
Offering, transfers to others may be made subject to compliance with or
exemptions from applicable securities laws. In order to make any permitted
assignment, the Holder must deliver to the Company the assignment form attached
hereto duly executed and completed, together with the Placement Agent’s Warrant
and payment of all transfer taxes, if any, payable in connection therewith. The
Company shall within five business days transfer this Placement Agent’s Warrant
on the books of the Company and shall execute and deliver a new Placement
Agent’s Warrant or Placement Agent’s Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment.

 

 

 

 

3.2 Restrictions Imposed by the Act. The securities evidenced by this Placement
Agent’s Warrant shall not be transferred unless and until (i) the Company has
received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Act and
applicable state securities laws, the availability of which is established to
the reasonable satisfaction of the Company (the Company hereby agreeing that the
opinion of Mei & Mark LLP shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the Securities and Exchange Commission and compliance with applicable state
securities law has been established.

 

4. New Placement Agent’s Warrants to be Issued.

 

4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Placement Agent’s Warrant may be exercised or assigned in whole or
in part. In the event of the exercise or assignment hereof in part only, upon
surrender of this Placement Agent’s Warrant for cancellation, together with the
duly executed exercise or assignment form and funds sufficient to pay any
Exercise Price and/or transfer tax if exercised pursuant to Section 2.1 hereto,
the Company shall cause to be delivered to the Holder without charge a new
Placement Agent’s Warrant of like tenor to this Placement Agent’s Warrant in the
name of the Holder evidencing the right of the Holder to purchase the number of
Shares purchasable hereunder as to which this Placement Agent’s Warrant has not
been exercised or assigned.

 

4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Placement Agent’s Warrant
and of reasonably satisfactory indemnification or the posting of a bond, the
Company shall execute and deliver a new Placement Agent’s Warrant of like tenor
and date. Any such new Placement Agent’s Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

5. Registration Rights. The Company has filed the Registration Statement,
including a related prospectus, with the Securities and Exchange Commission,
which has been declared effective on Form S-1 (File No. 333-219625). The
Registration Statement registers the Shares.

 

5.1 General Terms.

 

5.1.1 Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Act or Section 20(a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against litigation,
commenced or threatened, or any claim whatsoever) to which any of them may
become subject under the Act, the Exchange Act or otherwise, arising from such
registration statement but only to the same extent and with the same effect as
the provisions pursuant to which the Company has agreed to indemnify the
Placement Agents contained in Section 5 of the Placement Agency Agreement in the
Offering. The Holder(s) of the Registrable Securities to be sold pursuant to
such registration statement, and their successors and assigns, shall severally,
and not jointly, indemnify the Company, its officers and directors and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which they may become subject under the Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holders, or their successors or assigns, in writing, for specific inclusion
in such registration statement to the same extent and with the same effect as
the provisions contained in Section 5 of the Placement Agency Agreement pursuant
to which the Placement Agents have agreed to indemnify the Company.

 

5.1.2 Exercise of Placement Agent’s Warrants. Nothing contained in this
Placement Agent’s Warrant shall be construed as requiring the Holder(s) to
exercise their Placement Agent’s Warrants prior to or after the initial filing
of any registration statement or the effectiveness thereof.

 

5.1.5 Rule 144 Sale. Notwithstanding anything contained in this Section 5 to the
contrary, the Company shall have no obligation to maintain the effectiveness of
the Registration Statement covering the Shares held by any Holder, where such
Holder would then be entitled to sell under Rule 144 within any three-month
period (or such other period prescribed under Rule 144 as may be provided by
amendment thereof) all of the Registrable Securities then held by such Holder.

 

 

 

 

5.1.6 Supplemental Prospectus. Each Holder agrees, that upon receipt of any
notice from the Company of the happening of any event as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, or that would otherwise
require disclosure of material nonpublic information that, if disclosed at such
time, would be materially harmful to the Company, such Holder will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Holder’s receipt of
the copies of a supplemental or amended prospectus, or the public disclosure and
dissemination of such information, as the case may be, and, if so desired by the
Company, such Holder shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

6. Adjustments.

 

6.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of Shares underlying the Placement Agent’s Warrant shall be
subject to adjustment from time to time as hereinafter set forth:

 

6.1.1 Stock Dividends; Split Ups. If after the date hereof, and subject to the
provisions of Section 6.3 below, the number of outstanding shares of Common
Stock is increased by a stock dividend payable in shares of Common Stock or by a
split up of shares of Common Stock or other similar event, then, on the
effective day thereof, the number of Shares purchasable hereunder shall be
increased in proportion to such increase in outstanding shares of Common Stock.
For example, if the Company declares a two-for-one stock dividend and at the
time of such dividend this Placement Agent’s Warrant is for the purchase of one
Share at $6.25 per Share, upon effectiveness of the dividend, this Placement
Agent’s Warrant will be adjusted to allow for the purchase of one Share for
$3.125. In such example, the number of Shares purchasable hereunder would be
doubled.

 

6.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.3, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of Shares or other
similar event, then, on the effective date thereof, the number of Shares
underlying this Placement Agent’s Warrant each of purchasable hereunder shall be
decreased in proportion to such decrease in outstanding shares.

 

6.1.3 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 6.1.1 or 6.1.2 hereof or that solely
affects the par value of the shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock, or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Placement Agent’s Warrant shall have the right
thereafter (until the expiration of the right of exercise of this Placement
Agent’s Warrant) to receive upon the exercise hereof, for the same aggregate
Exercise Price payable hereunder immediately prior to such event, the kind and
amount of shares of stock or other securities or property (including cash)
receivable upon such reclassification, reorganization, merger or consolidation,
or upon a dissolution following any such sale or transfer, by a Holder of the
number of shares of Common Stock of the Company obtainable upon exercise of this
Placement Agent’s Warrant immediately prior to such event; and if any
reclassification also results in a change in the number of shares of Common
Stock covered by Section 6.1.1 or 6.1.2, then such adjustment shall be made
pursuant to Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions of this
Section 6.1.3 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

 

6.1.4 Changes in Form of Placement Agent’s Warrant. This form of Placement
Agent’s Warrant need not be changed because of any change pursuant to this
Section, and Placement Agent’s Warrants issued after such change may state the
same Exercise Price and the same number of Shares are stated in the Placement
Agent’s Warrants initially issued pursuant to this Agreement. The acceptance by
any Holder of the issuance of new Placement Agent’s Warrant reflecting a
required or permissive change shall not be deemed to waive any rights to an
adjustment occurring after the Commencement Date or the computation thereof.

 

 

 

 

6.2 Substitute Placement Agent’s Warrant. In case of any consolidation of the
Company with, or merger of the Company with or into, another corporation (other
than a consolidation or merger which does not result in any reclassification or
change of the outstanding Shares), the corporation formed by such consolidation
or merger shall execute and deliver to the Holder a supplemental Placement
Agent’s Warrant providing that the holder of each Placement Agent’s Warrant then
outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Placement Agent’s Warrant) to receive, upon exercise
of such Placement Agent’s Warrant, the kind and amount of Shares and other
securities and property receivable upon such consolidation or merger, by a
holder of the number of Shares of the Company for which such Placement Agent’s
Warrant might have been exercised immediately prior to such consolidation,
merger, sale or transfer. Such supplemental Placement Agent’s Warrant shall
provide for adjustments which shall be identical to the adjustments provided in
Section 6. The above provision of this Section shall similarly apply to
successive consolidations or mergers.

 

6.3 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Shares upon the exercise of the
Placement Agent’s Warrant, nor shall it be required to issue scrip or pay cash
in lieu of any fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up to the
nearest whole number of Warrants, Shares or other securities, properties or
rights.

 

7. Reservation and Listing. The Company shall at all times reserve and keep
available out of its authorized Shares, solely for the purpose of issuance upon
exercise of the Placement Agent’s Warrants, such number of shares of Shares, or
other securities, properties or rights as shall be issuable upon the exercise
thereof. The Company covenants and agrees that, upon exercise of the Placement
Agent’s Warrants and payment of the Exercise Price therefor, in accordance with
the terms hereby, all Shares and other securities issuable upon such exercise
shall be duly and validly issued, fully paid and non-assessable and not subject
to preemptive rights of any stockholder. As long as the Placement Agent’s
Warrants shall be outstanding, the Company shall use its commercially reasonable
efforts to cause all Shares issuable upon exercise of the Placement Agent’s
Warrants, to be listed (subject to official notice of issuance) on all
securities exchanges on which the Shares, issued to the public in the Offering
may then be listed and/or quoted.

 

8. Certain Notice Requirements.

 

8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company. If, however, at any time
prior to the expiration of the Placement Agent’s Warrants and their exercise,
any of the events described in Section 8.2 shall occur, then, in one or more of
said events, the Company shall give written notice of such event at least
fifteen days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the stockholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be. Notwithstanding the
foregoing, the Company shall deliver to each Holder a copy of each notice given
to the other stockholders of the Company at the same time and in the same manner
that such notice is given to the stockholders.

 

8.2 Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its Shares for the purpose of
entitling them to receive a dividend or distribution payable otherwise than in
cash, or a cash dividend or distribution payable otherwise than out of retained
earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional Shares of the Company or securities
convertible into or exchangeable for Shares of the Company, or any option, right
or warrant to subscribe therefor, or (iii) a dissolution, liquidation or winding
up of the Company (other than in connection with a consolidation or merger) or a
sale of all or substantially all of its property, assets and business shall be
proposed.

 

 

 

 

8.3 Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.

 

8.4 Transmittal of Notices. All notices, requests, demands and other
communications which are required or may be given under this Placement Agent’s
Warrant shall be in writing and shall be deemed to have been duly given: (a)
when received, if personally delivered; (b) when transmitted, if transmitted by
telecopy, electronic or digital transmission method with confirmation of
transmission by the transmitting equipment; (c) the day after it is sent, if
sent for next day delivery to a domestic address by a recognized overnight
delivery service (e.g., Federal Express); and (d) upon receipt, if sent by
certified or registered mail, return receipt requested. In each case, notice
shall be sent to the parties at the following address (or to such other address
as a party may have specified by notice given to the other party pursuant to
this provision):

 

Greenpro Capital Corp.

Room 1701-03, 17/F, The Metropolis Tower

10 Metropolis Drive, Hung Hom,

Kowloon, Hong Kong

Attention: Chief Executive Officer

Facsimile: +852 3111 7720

E-mail: admin@greenprocapital.com

 

with a copy to:

 

Loeb & Loeb LLP

345 Park Avenue, 19th Floor

New York, NY 10154

Attention: Mitchell S. Nussbaum, Esq.

Facsimile: 212-407-4990

Email: mnussbaum@loeb.com

 

9. Miscellaneous.

 

9.1 Amendments. The Company and NETWORK 1 may from time to time supplement or
amend this Placement Agent’s Warrant without the approval of any of the Holders
in order to cure any ambiguity, to correct or supplement any provision contained
herein that may be defective or inconsistent with any other provisions herein,
or to make any other provisions in regard to matters or questions arising
hereunder that the Company and NETWORK 1 may deem necessary or desirable and
that the Company and NETWORK 1 deem shall not adversely affect the interest of
the Holders. All other modifications or amendments shall require the written
consent of and be signed by the party against whom enforcement of the
modification or amendment is sought.

 

9.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Placement Agent’s
Warrant.

 

10. Entire Agreement. This Placement Agent’s Warrant (together with the other
agreements and documents being delivered pursuant to or in connection with this
Placement Agent’s Warrant) constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings of the parties, oral and written, with respect to
the subject matter hereof.

 

10.1 Binding Effect. This Placement Agent’s Warrant shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Placement
Agent’s Warrant or any provisions herein contained.

 

 

 

 

10.2 Governing Law; Submission to Jurisdiction. This Placement Agent’s Warrant
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without giving effect to conflict of laws. The Company
hereby agrees that any action, proceeding or claim against it arising out of, or
relating in any way to this Placement Agent’s Warrant shall be brought and
enforced in the courts of the State of New York or of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any process or summons to be served upon the Company may be
served by transmitting a copy thereof by registered or certified mail, return
receipt requested, postage prepaid, addressed to it at the address set forth in
Section 8 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the Company in any action, proceeding or claim. The
Company and the Holder agree that the prevailing party(ies) in any such action
shall be entitled to recover from the other party(ies) all of its reasonable
attorneys’ fees and expenses relating to such action or proceeding and/or
incurred in connection with the preparation therefor.

 

10.3 Waiver, Etc. The failure of the Company or the Holder to at any time
enforce any of the provisions of this Placement Agent’s Warrant shall not be
deemed or construed to be a waiver of any such provision, nor to in any way
affect the validity of this Placement Agent’s Warrant or any provision hereof or
the right of the Company or any Holder to thereafter enforce each and every
provision of this Placement Agent’s Warrant. No waiver of any breach,
non-compliance or non-fulfillment of any of the provisions of this Placement
Agent’s Warrant shall be effective unless set forth in a written instrument
executed by the party or parties against whom or which enforcement of such
waiver is sought; and no waiver of any such breach, non-compliance or
non-fulfillment shall be construed or deemed to be a waiver of any other or
subsequent breach, non-compliance or non-fulfillment.

 

10.4 Execution in Counterparts. This Placement Agent’s Warrant may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

[Remainder of page deliberately left blank]

 

 

 

 



IN WITNESS WHEREOF, the Company has caused this Placement Agent’s Warrant to be
signed by its duly authorized officer as of the ____ day of ________, 2018.



 

  GREENPRO CAPITAL CORP.         By:   Name: Lee Chong Kuang   Its: Chief
Executive Officer

 

 

 

 

Form to be used to exercise Placement Agent’s Warrant:

 

Greenpro Capital Corp.

Room 1701-03, 17/F, The Metropolis Tower

10 Metropolis Drive, Hung Hom,

Kowloon, Hong Kong

Attention: Chief Executive Officer

 

Date: _________________, 201__

 

The undersigned hereby elects irrevocably to exercise the within Placement
Agent’s Warrant and to purchase __________ Shares of Greenpro Capital Corp. and
hereby makes payment of $____________ (at the rate of $_________ per Share) in
payment of the Exercise Price pursuant thereto. Please issue the Shares as to
which this Placement Agent’s Warrant is exercised in accordance with the
instructions given below.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase
_________ Shares purchasable under the within Placement Agent’s Warrant by
surrender of the unexercised portion of the attached Placement Agent’s Warrant
(with a “Value” based of $_______ based on a “Market Price” of $_______). Please
issue the Shares as to which this Placement Agent’s Warrant is exercised in
accordance with the instructions given below.

 

      Signature           Signature Guaranteed

 

 

 

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name:_____________________________________________________________

(Print in Block Letters)

 

Address:___________________________________________________________

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Placement Agent’s Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.

 

 

 

 

Form to be used to assign Placement Agent’s Warrant:

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Placement Agent’s Warrant):

 

FOR VALUE RECEIVED, _________________________ does hereby sell, assign and
transfer unto_______________ the right to purchase __________ Shares of Greenpro
Capital Corp. (“Company”) evidenced by the within Placement Agent’s Warrant and
does hereby authorize the Company to transfer such right on the books of the
Company.

 

Dated: ___________________, 201

 

      Signature           Signature Guaranteed

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Placement Agent’s Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.

 

 

 

 

EXHIBIT B

 

Issuer General Use Free Writing Prospectuses

 

 

 

 

EXHIBIT C

 

Lock-Up Agreement

 

___________ __, 20__

 

Network 1 Financial Securities, Inc.

2 Bridge Avenue, Penthouse

Red Bank, NJ 07701

 

Ladies and Gentlemen:

 

The undersigned understands that Network 1 Financial Securities, Inc. (the
“Placement Agent”) proposes to enter into an Placement Agency Agreement (the
“Placement Agency Agreement”) with Greenpro Capital Corp., a Nevada corporation
(the “Company”), providing for the public offering (the “Public Offering”) by
the Placement Agent named in the Placement Agency Agreement of minimum of
500,000 and maximum of 2,500,000 Shares of the Company.

 

To induce the Placement Agent to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Placement Agent, it will not, during the period commencing on the
date hereof and ending 180 days after the effective date of the Offering (the
“Lock-Up Period”), (1) offer, pledge, sell, contract to sell, grant, lend, or
otherwise transfer or dispose of, directly or indirectly, any capital stock of
the Company including shares of Company common stock (“Shares”) or any
securities convertible into or exercisable or exchangeable for capital stock, or
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of capital stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Company capital stock or such other securities, in cash
or otherwise. Notwithstanding the foregoing, the undersigned may transfer Shares
held by the undersigned without the prior consent of the Placement Agent in
connection with (a) transfers of Shares or any security convertible into Shares
as a bona fide gift, by will or intestacy or to a family member or trust for the
benefit of a family member; provided that in the case of any transfer or
distribution pursuant to clause (a), (i) each donee or distributee shall sign
and deliver a lock-up letter substantially in the form of this letter agreement
and (ii) no filing under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of Shares , shall be required or shall be
voluntarily made during the Lock-up Period, (b) transfer of Shares to a charity
or educational institution, or (c) if the undersigned, directly or indirectly,
controls a corporation, partnership, limited liability company or other business
entity, any transfers of Shares to any shareholder, partner or member of, or
owner of similar equity interests in, the undersigned, as the case may be, if,
in any such case, such transfer is not for value. In addition, the undersigned
agrees that during the Lock-Up Period, without the prior written consent of the
Placement Agent, it will not make any demand for or exercise any right with
respect to the registration of any Shares or any security convertible into or
exercisable or exchangeable for such Shares. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent(s) and/or registrar against the transfer of the undersigned’s securities
or Shares except in compliance with this Agreement.

 

If (i) the Company issues an earnings release or material news, during the last
17 days of the Lock-Up Period, or (ii) prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the Lock-Up Period, the restrictions
imposed by this agreement shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release, unless the
Placement Agent waives such extension.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise or exchange by the undersigned of any option or warrant to acquire
Shares, or securities exchangeable or exercisable for or convertible into
Shares, provided that the undersigned does not transfer the acquired on such
exercise or exchange during the Lock-Up Period, unless otherwise permitted
pursuant to the terms of this letter agreement. In addition, no provision herein
shall be deemed to restrict or prohibit the entry into or modification of a
so-called “10b5-1” plan at any time (other than the entry into or modification
of such a plan in such a manner as to cause the sale of any Shares or any
securities convertible into or exercisable or exchangeable for Shares within the
Lock-Up Period).

 

 

 

 

The undersigned understands that the Company and the Placement Agent are relying
upon this letter agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal Placement Agents,
successors and assigns.

 

The undersigned understands that, if the Placement Agency Agreement is not
executed by the Company, or if the Placement Agency Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of Shares to be sold thereunder this agreement
shall be void and of no further force or effect.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Placement Agency Agreement, the terms of which are subject to
negotiation between the Company and the Placement Agent.

 

  Very truly yours,           (Name):           (Address)

 

 

 

 